                                                                           Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



CHRISTOPHER BAITY,

      Petitioner,

v.                                                       4:18cv3–WS/CAS

MARK S. INCH, Secretary,
Florida Department of Corrections,

      Respondent.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 31) docketed July 29, 2019. The magistrate judge recommends that the

respondent’s motion (ECF No. 31) to dismiss the petitioner’s amended petition for

writ of habeas corpus be denied. The respondent has filed no objections to the

magistrate judge’s report and recommendation.

      Having reviewed the record, this court has determined that the magistrate

judge's report and recommendation should be adopted. Accordingly, it is

ORDERED:
                                                                            Page 2 of 2


      1. The magistrate judge's report and recommendation (ECF No. 31) is

hereby ADOPTED and incorporated by reference into this order.

      2. The respondent’s motion (ECF No. 28) to dismiss the petitioner’s

amended petition for writ of habeas corpus is DENIED.

      3. The respondent’s motion (ECF No. 33) for an extension of time to file a

response to the petitioner’s amended § 2254 petition is DENIED as moot. The

respondent has this date filed an answer to the petitioner’s amended § 2254

petition.

      DONE AND ORDERED this            29th   day of     August     , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
